[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-1710

                    ANDREW J. LANE, ET AL.,

                    Plaintiffs, Appellants,

                              v.

             GENERAL ELECTRIC CAPITAL CORPORATION,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Douglas P. Woodlock, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,
                 Coffin, Senior Circuit Judge,
                  and Boudin, Circuit Judge.
                                         

Andrew M. Porter, Isaac H. Peres and Franchek & Porter, LLP on brief
for appellant.
Sabin Willett, Richelle S. Kennedy and Bingham Dana LLP on brief for
appellee.

                                         

                        March 31, 1998
                                         

  Per Curiam.  Essentially for the reasons stated by the
district court in its ruling on April 30, 1997, we conclude
that the complaint properly was dismissed.  
    We add only this comment.  The Massachusetts state court
already has expressed a view of the definition and duties of a
"competitor," which view is contrary to that advocated here by
plaintiffs.  Doliner v. Brown, 21 Mass. App. 692, 695, 489
N.E.2d 1036, 1038-39 (1986).  In the context of this
Massachusetts dispute, we have no reason to impose the
differing view of a court of another state.  See Dolton v.
Capital Federal Savings & Loan Assoc., 642 P.2d 21, 23 (Colo.
App. 1981).
    Affirmed.  See 1st Cir. Loc. R. 27.1.